IN THE SUPREME COURT OF THE STATE OF DELAWARE

 PETER D. DOMINGO,                      §
                                        §   No. 228, 2017
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID 1604017737 (N)
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: September 1, 2017
                          Decided:   October 23, 2017

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices

                                    ORDER

      This 23rd day of October 2017, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record on appeal, it appears to

the Court that:

      (1)    The appellant, Peter Domingo, filed this appeal from the Superior

Court’s denial of his motion for modification of sentence. The State has filed a

motion to affirm the judgment below on the ground that it is manifest on the face of

Domingo’s opening brief that his appeal is without merit. We agree and affirm.

      (2)    The record reflects that Domingo pled guilty in December 2016 to one

count of Reckless Endangering in the First Degree. On March 10, 2017, the Superior

Court sentenced him to a total period of five years at Level V incarceration, to be
suspended after serving one year in prison for decreasing levels of supervision.

Domingo did not file a direct appeal.

         (3)     Instead, on May 1, 2017, he filed a motion for modification of sentence

under Superior Court Criminal Rule 35(b). Domingo asked the Superior Court to

reduce his one-year prison sentence to six months because his significant mental

health issues would be better addressed in a community-based program rather than

in a prison setting. Domingo also attached a letter from his elderly mother, who

indicated that she needed Domingo’s support and assistance at home. Finally,

Domingo asserted that if he remained incarcerated for a year, he risked losing his

established entertainment business and would be unemployed upon his release.

         (4)     On May 8, 2017, the Superior Court denied Domingo’s motion, holding

that his sentence was appropriate for all of the reasons stated at the sentencing

hearing. This appeal followed.

         (5)     In his opening brief, Domingo argues that the Superior Court abused its

discretion in denying his motion. Domingo asserts that the Superior Court sentenced

him with a closed mind and relied upon facts that were false and disregarded his

mental health issues.

         (6)     We review the Superior Court’s denial of a motion for modification of

sentence under Superior Court Criminal Rule 35(b) for abuse of discretion.1 This


1
    Benge v. State, 101 A.3d 973, 976-77 (Del. 2014).


                                                 2
standard is highly deferential.2 It requires us to consider whether “the trial court

acted within a zone of reasonableness or stayed within a range of choices.”3 We will

not substitute our views for those of the sentencing judge.4

       (7)    In this case, we find no abuse of the Superior Court’s discretion in

denying Domingo’s motion for modification of sentence. The transcript of the

sentencing hearing reflects that the judge carefully considered the conflicting

information regarding the circumstances under which Domingo obtained certain

character references that he presented to the judge. The judge concluded that

Domingo had not been truthful regarding how he had obtained a character reference

from an employee at the Delaware Department of Justice. Under the circumstances,

we conclude that the Superior Court sentenced Domingo within the statutory range

of sentences and that there is no support for Domingo’s assertion that the sentencing

judge relied upon false evidence, disregarded his mental health issues, or otherwise

sentenced him with a closed mind. The Superior Court did not abuse its discretion

in denying Domingo’s motion for modification of sentence.




2
  Id. at 977.
3
  State v. Lewis, 797 A.2d 1198, 1202 (Del. 2002).
4
  Id.


                                                3
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                  4